Wright, J.
In overruling this motion the court below did not err. The Code of 1851 (§§ 1780-1786) is not unlike the provisions of Revision, sections 3062-3076.
The case of Cook & Owsley v. Walters (4 Iowa, 72) was decided in 1856, under the Code of 1851, and clearly sustains this ruling. There the jury separated without the leave of the court or the consent of the parties. It was held that the separation did not necessarily make the verdict void, nor so taint it as to prevent its reception. Not being otherwise attacked (and the same is true in this case) it was held good, and see the many cases there cited, also Miller v. Mabon, 6 Iowa, 456; Morrison v. Overton, 20 id. 465; Hamilton v. Barton, id. 505.
Affirmed.